Citation Nr: 0523589	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable rating for scoliosis of 
the thoracic and lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1973 to 
June 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

When last before the Board in August 2003, the case was 
remanded for further development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran's scoliosis of the thoracic and lumbar spine 
is not manifested by more than slight limitation of motion of 
the dorsal spine; range of motion is consistently within 
normal limits, and there is no limitation of motion with 
pain, neurological symptoms, forward flexion of the 
thoracolumbar spine of 85 degrees or less, or combined range 
of motion of the thoracolumbar spine of 235 degrees or less, 
for assignment of a higher 10 percent rating during the 
entire period of the appeal.  Limitation of motion of the 
lumbar spine has not been clinically established.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
scoliosis of the thoracic and lumbar spine have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5291, 5292, 5295 (effective prior to September 26, 2003) and 
diagnostic code 5237 (effective on and after September 26, 
2003) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

The appellant filed his claim in May 2000. In the rating 
decisions, March 2002 statement of the case and supplemental 
statement of the case of October 2004, as well as in various 
letters, e.g., VCAA letters dated in January 2001, February 
2004, and March 2005, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim, 
the specific information required from him to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf. Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence. The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

The case was remanded in August 2003, for further 
development, and in VCAA letters dated in January 2004 and 
February 2004, the veteran was again notified of the evidence 
necessary to substantiate his claims, and provided adequate 
opportunity to respond. Additionally, the diagnostic criteria 
used to evaluate spinal disabilities were amended effective 
September 26, 2003. In an October 2004 supplemental statement 
of the case, the veteran was also notified of the revised 
regulations and his claim was afforded consideration under 
the revised criteria. Additionally, in March 2005, the RO 
again furnished the veteran with a notification letter 
advising him of evidence received, what evidence VA would 
obtain, and what evidence the veteran should provide, and 
what evidence was necessary to substantiate his claim for a 
higher rating. The veteran and his representative were 
provided with adequate opportunity to respond, and submitted 
briefs on the issue. Therefore, the Board is satisfied that 
VA has complied with the requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The record also reflects that all identified medical evidence 
has been obtained. In addition, the veteran has been afforded 
appropriate VA examinations, including most recently in 
August 2004, to assess the severity of his disability. 
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim. The Board is also unaware of any such evidence. 
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the claim.

II.  Factual Background

Preliminarily, the Board notes that the appellant has 
submitted records pertinent to other conditions not on 
appeal. Although the Board has reviewed all the evidence of 
record, only the salient records are discussed below.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability. 

Service medical records reflect June 1988 chest x-rays which 
show definite scoliosis of the dorsal spine with an interior 
curve to the right and a compensatory curve more superiorly 
to the left. Impression was scoliosis.

In May 2000, the veteran filed a claim for service connection 
for scoliosis. In a letter dated in June 2000, he related 
increasing back pain treated with over the counter medicines, 
and that the condition was getting worse.

The veteran underwent VA examination in August 2001, with 
review of the C file by the examiner. The veteran reported 
discomfort, inability to lie on his back, and to be 
comfortable in bed. Physical examination revealed erect 
posture, normal gait. The veteran had a pelvic tilt, up on 
the left as compared with the right, with the right leg 
slightly longer than the left on measurement from the 
superior slant of the medial malleolus. There was a slight S-
shaped scoliosis with lumbar spine caved to the right and the 
thoracic spine caved slightly to the left. The veteran stood 
with the left shoulder higher to the right. Scoliosis was not 
apparent when the veteran leaned forward. Diagnosis was mild 
scoliosis of the lumbar and thoracic spine.

A September 2001 rating decision granted service connection 
for scoliosis, thoracic and lumbar spine. The disability was 
analogously rated under DC 5291, as zero percent disabling, 
effective from May 16, 2000.

The case was remanded in August 2003, for further 
development, and the veteran indicated in a February 2004 
statement that he has been treated only at VA, and that back 
pain impairs his sleep. VA outpatient treatment records were 
associated with the claims folder. These records reflect 
treatment for various conditions from 2000 to August 2004, as 
well as complaints of chronic back pain. 

On August 2004 VA examination, with review of the C-file and 
medical records by the examiner, a history of scoliosis of 
the spine on x-rays, was noted, and mild low back pain. The 
veteran reported pain, radiation, stiffness, and weakness. 
Pain was noted as 2-3 on a scale of 10, and of mild 
intensity. The veteran used no assistive devices, walked 
unaided, and reported no periods of flare-ups. He treated the 
back pain with over-the-counter Tylenol and Aleve. The 
examiner noted that the veteran was retired from the 
military, with no regular job or occupation by personal 
choice, and had not worked for the previous two years. The 
veteran reported no incapacitating episodes for the previous 
12 months. 

Physical examination revealed the veteran used no assistive 
devices. The spine was normal looking except for slight 
scoliosis to the left at the upper thoracic level on close 
observation. There was no significant change from photographs 
of the spine taken at the prior August 2001 VA examination. 

Range of motion of the thoracolumbar spine was forward 
flexion of 90 degrees (normal range was 0-90); extension of 
30 degrees (normal 0-30); lateral flexion and rotation 
bilaterally were 30 degrees (with normal at 0-30). Gait was 
normal, with normal toe and heel walk. There was no pain on 
motion of the spine, or no muscle spasms or guarding severe 
enough to result in abnormal gait, abnormal spine contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 
There were no postural abnormalities, ankylosis, or 
abnormality of musculature of the back. Neurological 
examination was normal, with sensory, motor, and reflexes 
examinations all normal

X-ray examination of the thoracolumbar spine showed mild 
upper thoracic scoliosis to the left. Vertebrae were well 
preserved, and pedicles evenly spaced. Costovertebral 
junctions were normal. Impression was mild upper thoracic 
scoliosis to the left. X-ray examination of the lumbosacral 
spine showed minimal disc narrowing at L5-S1, otherwise 
negative.

Diagnosis was mild scoliosis of the thoracolumbar spine as 
established by previous radiology reports and clinical 
evaluation of August 2001, with no further worsening. There 
was no evidence of significant functional or neurological 
impairment either clinically or radiologically except slight 
symptomatic low back pain. The examiner opined that the 
veteran's scoliosis was not caused by his military service, 
and that in the majority of the general population, mild 
scoliosis of the spine is idiopathic in nature from birth or 
early developmental stage.

In statements and post-remand brief, it is maintained that a 
higher disability evaluation is warranted during the relevant 
time period.

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004). 

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). In cases such as this, where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, "staged" ratings may 
be assigned if there is a material change in the degree of 
disability during the pendency of the appeal.  

The Board considers all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59. The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes. Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing. In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Effective September 26, 2003 substantive changes were made to 
the schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003). 

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies. If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003). The Board notes that the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). 

In this case, the RO rated the veteran's scoliosis of the 
thoracic and lumbar spine (hereinafter thoracolumbar spine) 
as noncompensable under Diagnostic codes 5295-5291, for 
disability of the dorsal spine, as the most closely analogous 
disability. See 38 C.F.R. § 4.27 [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen]. DC 5295 is for rating lumbosacral strain, and DC 
5291 for rating limitation of motion of the dorsal spine. 

The veteran's condition has been diagnosed on x-ray, as mild 
upper thoracic scoliosis to the left, and his complaints are 
essentially back pain and discomfort. Thus the Board 
concludes that the veteran's diagnosis and reported symptoms 
are more appropriately rated as analogous to disability of 
the dorsal spine. No scoliosis of the cervical or lumbosacral 
spine, or lumbosacral strain is shown to exist, and none has 
been asserted or service-connected. 

Under the former criteria for DC 5291, a 0 percent evaluation 
is warranted for slight limitation of motion of the dorsal 
spine; while a 10 percent evaluation is assigned for 
moderate, or severe limitation of motion. See 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (in effect prior to September 26, 
2003).

Under DC 5295, a 40 percent evaluation is warranted for a 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion. A 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. A 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.; and 0 
percent is assigned for lumbosacral strain with slight 
subjective symptoms only.

Under DC 5292, a 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine.  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  A 10 percent rating is assigned for slight 
limitation of motion.

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the 
Rating Schedule. Rather than applying a mechanical formula, 
the VA must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. 

The revised regulations provide a general rating formula for 
diseases and injuries of the spine for Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes; Diagnostic code 5237 is for lumbosacral or cervical 
strain.

The revised criteria provide that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.

A 40 percent rating for forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine. 

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation); or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 38 C.F.R. § 4.71a, DC 5237 (2004).

Note (1) after the criteria provides that any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, is to be evaluated 
separately, under an appropriate diagnostic code. Note (2) 
reflects that for purposes of VA compensation normal range of 
motion of the thoracolumbar spine is 0 to 90 degrees for 
forward flexion, and 0-30 degrees for extension, left and 
right lateral flexion; and left and right rotation.

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation. Also, each range of motion 
measurement should be rounded to the nearest five degrees. 

Finally, for VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension, resulting in one or more of 
the following: difficulty walking, restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen; dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment at zero degrees represents favorable 
ankylosis. Note 6 provides to separately evaluate disability 
of the thoracolumbar and cervical spine segments except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

IV.  Analysis

The veteran essentially contends that his thoracolumbar 
scoliosis is more severe than rated. 

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999). However, the evidence shows no distinct periods of 
time, since the effective date of service connection, during 
which the veteran's spine disorder has been compensably 
disabling. 

The Board notes that as the evidence clearly does not reflect 
that the veteran's spine is ankylosed, or has a diagnosis of 
intervertebral disability syndrome, a higher schedular 
evaluation under the appropriate codes is not for application 
during the period of this appeal. The Board has also 
considered rating under other diagnostic codes even if not 
raised by the veteran, but no higher rating is available 
under any other diagnostic codes. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5288, 5289, 5292, 5293 (2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 -5243, of 38 
C.F.R. Part 4 (effective from September 26, 2003). 
Additionally, the evidence contains no diagnosis of 
neurological abnormalities that have been attributed to the 
service-connected disability, for a separate rating. 

Evaluating the disability under the former rating criteria 
for spine disabilities, the Board notes that evidence prior 
to September 26, 2003 reflects normal range of motion of the 
thoracolumbar spine. August 2001 VA examination showed mild 
S-shaped scoliosis with concavity of the lumbar spine to the 
right and thoracic spine caved slightly to the left, in 
otherwise unremarkable study. No limitation of motion , or 
limitation of motion with pain was shown, although the 
veteran complained of pain and discomfort in bed. Therefore, 
the Board concludes that only slight subjective symptoms are 
shown warranting a 0 percent rating under either DC 5291 or 
5295. Thus a compensable rating is unwarranted for the period 
prior to September 26, 2003.

Evaluating the disability under the revised rating criteria 
from September 26, 2003, the Board notes that most recent 
August 2004 VA examination shows essentially unchanged 
findings. Range of motion was still full. Although minimal 
disc narrowing at L5-S1 was noted in 2004, it has not been 
related to the service-connected disability. No disc or 
neurological impairment has been shown due to the 
thoracolumbar disability for consideration of a separate or 
combined rating. Further, the disability has never resulted 
in forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 38 C.F.R. § 4.71a , 
DC 5237.

Additionally, the Board notes that consideration has been 
given to the veteran's assertions of pain and discomfort 
associated with the thoracolumbar disability. While the 
veteran is competent to provide subjective evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). The competent medical evidence does not 
indicate the presence of functional impairment to such extent 
that a higher (compensable) evaluation is warranted. 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca, 8 Vet. App. 202 (1996). 

There is, therefore, no basis for a higher rating or a 
separate rating. Given this medical evidence, the Board 
concludes that a compensable rating is not in order.
Application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  



V.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran is 
unemployed by personal choice, and has not required 
hospitalization for this disability and that there are no 
manifestations of the disability that are not contemplated by 
the schedular criteria. There is no indication that the 
average industrial impairment from the disability exceeds 
that represented by the current rating. Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial compensable for scoliosis of the 
thoracic and lumbar spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


